First Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 9, 2021 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
3.    Claims 1, 2, 6, 14, 19, 25, 32, 34, 36, 40, 48, 61, 62, 73, 83, 94, 98, 125, 129, 135, 141,144, 146, 149, 185 and 186 are pending in the present application. Claims 19, 25, 40, 61, 62, 73, 83, 125, 141, 146 and 149 stand withdrawn from further consideration as being drawn to a nonelected invention. Claims 1, 2, 6, 14, 32, 34, 36, 48, 94, 98, 129, 135, 144, 185 and 186 will be examined according to MPEP § 803.02.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 185 and 186 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel or produces something that is an unobvious modification.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  
50 value by its IL17 IC50 value” (see instant claim 185) or “an IL17:NO selectivity ratio of greater than 1.00, wherein the IL17:NO selectivity ratio is calculated by dividing the compound’s NO IC50 value by its IL17 IC50 value” (see instant claim 186).
In Regents of the University of California v. Eli Lilly & Co. 43 USPQ2d 1398, the court stated:
A written description of an invention involving a chemical genus, like a description of a chemical species, “requires a precise definition, such as by structure, formula, [or] chemical name,” of the claimed subject matter sufficient to distinguish it from other materials. Fiers , 984 F.2d at 1171, 25 USPQ2d at 1606; In re Smythe , 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) (“In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus. . . .”).

In addition, the MPEP §  2163, I(A) states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure, “is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  
Here, although the claims recite the selectivity ratio of the compounds, the claims lack written description because there is no disclosure of a correlation between IL17:NO selectivity and structure of the compounds beyond compounds disclosed in Table 1 of the specification.  Based on the functional characteristics recited by the instant claims, the instant claims would include compounds of the genus not disclosed as having the claimed ratio.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 185 and 186 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The instant claims recite, 
“ wherein the compound exhibits an IL17:NO selectivity ratio of greater than 0.55, wherein the IL17:NO selectivity ratio is calculated by dividing the compound’s NO IC50 value by its IL17 IC50 value” (see instant claim 185) or 
“wherein the compound exhibits an IL17:NO selectivity ratio of greater than 1.00, wherein the IL17:NO selectivity ratio is calculated by dividing the compound’s NO IC50 value by its IL17 IC50 value” (see instant claim 186).
However, apart from compounds set forth in Table 1 of the present specification, it is unclear which compounds within the claimed genus would have the IL17:NO selectivity ratio recited by the instant claims.


Claim Rejections - 35 USC §103
The rejection of claims 172-177 and 181 under 35 USC 103 over Teow (WO 2012/096718) is made moot by the cancellation of the instant claims.

The rejection of claims 1, 2, 6, 14, 32, 34, 36, 48, 94, 129, 135 and 144 under 35 USC 103 over Teow (WO 2012/096718) is maintained and claims 185 and 186 are rejected under 35 USC 103 over Teow (WO 2012/096718).
Teow teaches compositions comprising oleanolic triterpenoid compounds, such as:

    PNG
    media_image1.png
    129
    257
    media_image1.png
    Greyscale
wherein
M3 may be H, alkali metal, aliphatic group or aromatic group and 
R61, R62, R63, R64, R65, R66 and R67 separately may be H, hydroxyl, amino or aliphatic group, for use in treating liver diseases (see the entire article, especially paragraphs 0001, 0024-0026; page 31-32, claim 14).  The reference exemplifies:

    PNG
    media_image2.png
    139
    265
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    138
    414
    media_image3.png
    Greyscale
(see page 32, claim 15).


    PNG
    media_image4.png
    132
    187
    media_image4.png
    Greyscale
(see for example, instant claims 135, 185 and 186).
However, as noted above, the reference teaches R61 and/or R62 as alkyl, hydroxyl or amino.  Therefore, modification of any of the exemplified prior art compounds, including by replacing the 4α-methyl groups with a hydroxyl or amino group would have been obvious to the skilled artisan in the art at the time of the present invention.  The motivation would be based on the teaching by the reference that the compound(s) obtained can be used in the prior art compositions and, thus, useful for treating liver diseases.
Therefore, the instant claims are rendered prima facie obvious.

Response to Arguments
Applicant argues
In maintaining the rejection, the examiner has dismissed the biological properties of the claimed compounds in relation to those disclosed in Teow;
Teow speculates that any of a number of widely varying pharmaceutical compositions may be used for treatment of liver diseases but does not discuss the biological properties for any of the compounds of formula VI or for CDDO, CDDO-Me and CDDO-Im;
Teow is silent to IL17 inhibition, selective inhibition of one target over another as exhibited by the present compounds, and reduction of Nrf2 activation;
The reference covers the use of various compounds for use in treating liver disorders and no reasons are provided why one of these compounds should be selected for further modification from all the other compounds disclosed by the reference;
Even if a person of skill in the art would have chosen CDDO, CDDO-Me, and CDDO-Im for further modification, there is no reason to modify the 4α position; CDDO-Me has seven different methyl groups and any one of these could have been chosen for replacement or modification; only after improbable selections, would the skilled artisan be able to start down the path of tackling the synthetic challenges of making the claimed compounds; and
Teow does not cover CDDO, CDDO-Me, or CDDO-Im; Formula (VI) possesses a single bond between C1 and C2, whereas CDDO, CDDO-Me, and CDDO-Im possess a double bond at this position; selecting imidazolide for variable M3 in Formula (VI) does not, in fact, yield CDDO-Im;  the selections available for R61 and R62 of Formula (VI) are irrelevant to the types of modifications a person of skill in the art would consider making to any of these specific compounds.
Applicant’s argument was considered but not persuasive for the following reasons.
First, applicant argues the examiner has dismissed the biological properties of the claimed compounds in relation to those disclosed in Teow; Teow speculates that any of a number of widely varying pharmaceutical compositions may be used for 
However, there is no requirement that the prior art must suggest that the compound(s) will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 919 F.2d 688, 696, 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990).  An obviousness rejection is proper as long as the prior art suggests a reason or provides a motivation to make the claimed invention.  
Here, the reference teaches the compounds are useful in treating liver diseases.  Thus, modification of the exemplified prior art compounds, in line with the teachings of the reference, would have been prima facie obvious to the skilled artisan because said skilled artisan would have had the reasonable expectation that any of the species of the prior art genus would be useful in treating liver diseases as taught by the reference.
Applicant has not provided any evidence on record, that the claimed compounds, encompassed by the prior art genus, have biological properties not possessed by the exemplified prior art compounds.

Applicant argues the difference in the binding affinity of the compounds (which is expected, i.e., different compound would have different binding affinity as shown for the claimed compounds) but does not provide any factual evidence that said difference in affinity results in any actual difference in the use of the compounds, i.e., the biological properties of the compounds.  

In response to applicant’s argument that the reference speculates that any of a number of widely varying pharmaceutical compositions may be used for treatment of liver diseases but does not discuss the biological properties for any of the compounds of formula VI or for CDDO, CDDO-Me and CDDO-Im, it should be noted that a reference is not limited to what is exemplified.  A reference MUST be evaluated for what it teaches those of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966).  In re Chapman, 357 F.2d 418, 148 USPQ 711 (CCPA 1966).
Although, the reference does not provide data showing the effect of CDDO, CDDO-Me and CDDO-Im on liver diseases, based on the teaching of the reference, the skilled artisan would have the reasonable expectation the compounds would be useful as taught by Teow.
Additionally, the fact that the reference covers various compounds for use in treating liver disorders is irrelevant.  The fact remains that the reference teaches the compounds are useful in treating liver disorders and the medical art teaches structurally different compounds for use in treating the same disease.


Applicant seems to be arguing the conclusion of obviousness is based upon improper hindsight reasoning.  However, any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning, as long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP § 2145 (X.A.).
The reason to modify CDDO, CDDO-Me and CDDO-Im at the 4-position, including the 4α, is based on the teaching by the reference that said modification would result in compounds useful as taught by the reference. 

Lastly, in response to applicant’s argument that the reference does not cover CDDO, CDDO-Me, or CDDO-Im and, thus, the selections available for R61 and R62 of Formula (VI) are irrelevant to the types of modifications a person of skill in the art would consider making to any of these specific compounds, it is noted that the reference specifically recites:

    PNG
    media_image5.png
    761
    625
    media_image5.png
    Greyscale
 .  See also paragraph 0024.  
	Therefore, contrary to applicant’s argument, the reference clearly teaches CDDO, CDDO-Me, or CDDO-Im is encompassed by Formula VI and, thus, the selections available for R61 and R62 of Formula (VI) are relevant to the types of modifications a person of skill in the art would consider making to these specific compounds with the production of the claimed compounds.
In summary, Teow teaches a genus of compounds inclusive of CDDO, CDDO-Me, or CDDO-Im.  The reference teaches modification of the 4-position that would result 
For these reasons and those given in previous Office Actions, the rejection of claims 1, 2, 6, 14, 32, 34, 36, 48, 94, 129, 135 and 144 under 35 USC 103 over Teow
(WO 2012/096718) is maintained and 185 and 186 are rejected under 35 USC 103 over Teow (WO 2012/096718).

The rejection of claims 172-177 and 181 under 35 USC 103 over Jiang et al. (WO 2009146216 cited by applicant on IDS submitted 9/4/2018) is made moot by the cancellation of the instant claims.

The rejection of claims 1, 2, 6, 14, 32, 34, 36, 48, 129, 135 and 144 under 35 USC 103 over Jiang et al. (WO 2009146216 cited by applicant on IDS submitted 9/4/2018) is maintained and claims 185 and 186 are rejected under 35 USC 103 over Jiang et al. (WO 2009146216 cited by applicant on IDS submitted 9/4/2018).
Jiang et al. teaches derivatives of oleanolic acid of the formula:

    PNG
    media_image6.png
    152
    583
    media_image6.png
    Greyscale
, etc., with antioxidant and anti-inflammatory properties (see the entire article, especially 4 and R5 are independently alkyl or substituted alkyl and Y is cyano or -C(O)Ra (see page 3, page 3, line 7 - page 4, line 29).
The instant claims differ from the reference by reciting compounds not exemplified by the reference. For example, compounds wherein R2 is -(CH2)s-NR5’(R6) or -(CH2)q-C(O)-R5” (see instant claim 2) or such as:

    PNG
    media_image7.png
    164
    392
    media_image7.png
    Greyscale
 (see instant claims 135, 185 and 186).
However, the reference teaches R4 and R5 are independently alkyl or substituted alkyl (see page 7, line 19).  Non-limiting examples of substituted alkyl groups as set forth by the reference are:

    PNG
    media_image8.png
    170
    642
    media_image8.png
    Greyscale
(see page 22, lines 6-11).
Therefore, modification of any of the exemplified prior art compounds by replacing the methyl group with one of the substituted alkyl groups taught by the reference would have been within the level of skill of the ordinary artisan in the art at the time of the present invention. The motivation is based on the teaching by the reference 
Additionally, the reference teaches and defines isomers:

    PNG
    media_image9.png
    139
    636
    media_image9.png
    Greyscale
(see page 35, lines 8-12).  Therefore, the claimed compounds, which are stereoisomers of the exemplified prior art compounds are rendered prima facie obvious.

Response to Arguments
Applicant argues
The Action fails to appreciate the improved biological properties possessed by the presently claimed compounds relative to the compounds disclosed in Jiang and unduly minimizes the teachings of Jiang when viewed as a whole;
Claims 185 and 186 limit the compounds to those that exhibit greater IL17/NO selectivity than CC302, the most selective prior art compound;
As no mention of IL17 inhibition is present, a skilled artisan could have no expectation of success in achieving such a result given the disclosure of Jiang;
The provision of compounds that exhibit antioxidant and/or anti-inflammatory activity but act in a manner that favors one biochemical pathway over another is of significant importance because such a class of compounds may prove to have superior efficacy or tolerability in certain settings;
Further, as noted above, given the complexity of the pathways and other variables (cell types, tissues involved, etc.) that regulate inflammatory responses, a skilled practitioner would readily appreciate the potential utility of compounds having a distinct mixture of functionalities and
the presently claimed compounds also exhibit reduced Nrf2 activation relative to the compounds of the prior art; and
Jiang discloses 17 active compounds, which are nitric oxide inhibitors. Out of these 17 compounds, 15 compounds possess C4 geminal dimethyl substitution, including the three most potent NO inhibitors disclosed in the reference: 402-10, 402-11, and 402-55 (see Table la, pages 37-38 of Jiang).  Instead of any of these compounds, the Action has cited the two compounds that do not possess C4 geminal dimethyl substitution, CC301 and CC302 as a basis for obviousness; the Action provides no rationale as to why a person of skill in the art would select CC301 or CC302, the only compounds from the reference that do not possess C4 geminal dimethyl substitution, neither of which being the most active compounds of the reference, as a starting place for modification. 
In view of the above, applicant argues there is simply no reason, save for impermissible hindsight, to have selected compounds 63301 and 63302 from Jiang for modification and no reason to further modify the compounds in such a manner so as to arrive at the presently pending claims. Additionally, a skilled artisan in view of Jiang and Honda would have no expectation of success in making compounds having the specific pharmacological profile as that possessed by the compounds of the present claims by modifying the C4 position to possess a non-methyl substituent.

Applicant’s argument and the examiner response are similar to that given above in paragraph #9.
First, in response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP § 2145 (X.A.).

Second, the reference teaches a genus that is inclusive of the claimed compounds.  The reference also provides a teaching of substituents in the 4 position of the exemplified compounds that would result in the claimed compounds.  Based on the teachings of the reference, the skilled artisan would have the reasonable expectation that any of the species of the genus would be useful as taught by Jiang.

Third, as discussed in paragraph #9, applicant is showing difference in the affinity of the compounds for IL17, NO and Nrf2, which would be expected.  That is, the skilled artisan would have the reasonable expectation that different compounds would bind differently.  Applicant has not provided any factual evidence that said difference in selectivity for IL17, NO and/or Nrf2 would result in difference in the biological properties 

Fourth, applicant argues the reference does not mention IL17 inhibition; the provision of compounds that exhibit antioxidant and/or anti-inflammatory activity but act in a manner that favors one biochemical pathway over another is of significant importance because such a class of compounds may prove to have superior efficacy or tolerability in certain settings and given the complexity of the pathways and other variables (cell types, tissues involved, etc.) that regulate inflammatory responses, a skilled practitioner would readily appreciate the potential utility of compounds having a distinct mixture of functionalities and the presently claimed compounds also exhibit reduced Nrf2 activation relative to the compounds of the prior art.  Additionally, applicant argues a skilled artisan in view of Jiang and Honda would have no expectation of success in making compounds having the specific pharmacological profile as that possessed by the compounds of the present claims by modifying the C4 position to possess a non-methyl substituent.

As noted above, in paragraph #9, there is no requirement that the prior art must suggest that the compound(s) will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 919 F.2d 688, 696, 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990).  An obviousness rejection is proper 

Lastly, applicant argues there is simply no reason, save for impermissible hindsight, to have selected compounds 63301 and 63302 from Jiang for modification and no reason to further modify the compounds in such a manner so as to arrive at the presently pending claims. 
Applicant seems to be arguing the need for a prior art compound to be characterized as a "lead compound" before any modification to such compound(s) can be made to show obviousness and further seems to assume that the term "lead compound" has been defined by the Court in the same way as a researcher in the pharmaceutical field might view the term- i.e. as a compound having undergone preclinical and/or clinical trials or being the most active for a given activity.  But this term as evident by the Court in Eisai (87 USPQ2d 1452), includes any compound that an examiner or court would use as the basis for a structural obviousness argument. Note the reference to "a known compound (i.e. a lead compound)" (bold emphasis added) on p.1455, first full paragraph is not as confining as applicants' interpretation. Thus in the examiner’s opinion there remains no legal basis that a prior art compound selected to show obviousness based on close structural similarity and/or an equivalency teaching 
For these reasons, the rejection of claims 1, 2, 6, 14, 32, 34, 36, 48, 129, 135 and 144 under 35 USC 103 over Jiang et al. (WO 2009146216 cited by applicant on IDS submitted 9/4/2018) is maintained and claims 185 and 186 are rejected under 35 USC 103 over Jiang et al. (WO 2009146216 cited by applicant on IDS submitted 9/4/2018).

The rejection of claims 172-178 and 181-184 under 35 USC 103 over Meyer et al. (WO 2011/130302) is made moot by the cancellation of the instant claims.

The rejection of claims 1, 2, 6, 14, 32, 34, 36, 48, 94, 98, 129, 135 and 144 under 35 USC 103 over Meyer et al. (WO 2011/130302) is maintained and claims 185 and 186 are rejected under 35 USC 103 as being unpatentable over Meyer et al. (WO 2011/130302).
Meyer et al. teaches a method of treating obesity using antioxidant inflammation modulators, for example, triterpenoids of the structure:

    PNG
    media_image10.png
    257
    346
    media_image10.png
    Greyscale
wherein

    PNG
    media_image11.png
    179
    570
    media_image11.png
    Greyscale

R3 is acyl or heteroaryl and exemplifies compounds such as:

    PNG
    media_image12.png
    132
    569
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    113
    157
    media_image13.png
    Greyscale
, etc. (see the entire article, especially page 3, line 9 - page 4, line 15; page 16, line 16 - page 17, line 10; Table bridging pages 41-42; definition of heteroaryl, page 24, line 17 - page 25, line 2 and definition of acyl, page 25, line 24 -page 26, line 9).
The instant claims differ from the reference by reciting compounds not exemplified by the reference.  For example, compounds wherein Y is 1,2,4-oxadiazole and R2 is hydroxyl as shown in applicant’s elected species:

    PNG
    media_image14.png
    113
    178
    media_image14.png
    Greyscale
or R2 is substituted alkyl, such as, 
    PNG
    media_image15.png
    137
    160
    media_image15.png
    Greyscale
(see for example, claim 135, 185 and 186).
However, as noted above, the reference teaches

    PNG
    media_image11.png
    179
    570
    media_image11.png
    Greyscale
 R3 is acyl or heteroaryl.  The term “substituted alkyl” is set forth as:

    PNG
    media_image16.png
    259
    644
    media_image16.png
    Greyscale
(see page 21, lines 6-14).
Based on the teachings of the reference, modification of any of the exemplified prior art compounds as taught by Meyer et al. to obtain compounds as recited by the instant claims would have been obvious to the skilled artisan in the art at the time of the present invention.  For example, modification of the prior art compounds,

    PNG
    media_image17.png
    148
    223
    media_image17.png
    Greyscale
or 
    PNG
    media_image18.png
    138
    223
    media_image18.png
    Greyscale
, by substituting one or both of the C4 methyl groups or replacing one of the C4 methyl group with groups such as hydroxyl or alkoxy as well as replacing the C17 group as exemplified by the prior art with a heteroaryl, as recited by the elected species, would have been within the level of skill of the ordinary artisan in the art at the time of the present invention.  The motivation is based on the teaching by the reference that the compounds obtained would also be useful antioxidant inflammation modulators.

Response to Arguments
Applicant argues
Meyer discloses seven specific compounds falling within the generic formula and is silent to IL17 inhibition, the selective inhibition of IL17 over NO and the reduced Nrf2 activation exhibited by the presently claimed compounds;
All of the compounds of Meyer possess a gem-dimethyl group at the C4 position; the reference contemplates a large number of options for R1 and R2
Meyer discloses CDDO-Me and the modification necessary to transform CDDO-Me into a compound of the present claims requires the selection of the C4 position as that to be modified among the numerous alternative positions for modification contemplated by Meyer, specific selection of only one of the two C4 methyl groups having differing stereochemistry, and replacement of the selected methyl group with one of the permissible selections for R2 in the present claims. Meyer provides no guidance or rationale to modify the methyl group oriented into the plane of the page and the reference is silent to the effect such a modification could have; and
Meyer provides no teaching or suggestion to modify the compounds to reduce Nrf2 activation, nor would a skilled artisan have any expectation that any modification encompassed by the reference would reduce Nrf2 activation while maintaining antioxidant and/or anti-inflammatory properties as reflected by the IL17 inhibition data disclosed in the present application. 
Applicant’s argument was considered but not persuasive for the following reasons.
Applicant’s argument and the examiner response are similar to that given above in paragraphs # 9 and 11.
As noted in paragraphs #9 and 11, there is no requirement that the prior art must suggest that the compound(s) will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 919 F.2d 688, 696, 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990).  An obviousness rejection is proper as long as the prior art suggests a reason or provides a motivation to make the claimed 

Applicant also argues all of the exemplified compounds of Meyer possess a gem-dimethyl group at the C4 position; the reference contemplates a large number of options for R1 and R2, and a skilled artisan in view of the seven compounds of the above formula exemplified in Meyer would have no motivation to deviate from the gem-dimethyl group shared by all of the exemplified compounds nor could the skilled artisan have had any expectation of success if such a modification to the exemplified compounds were made.
However, a reference is not limited to its working examples.  It must be evaluated for what it teaches those of ordinary skill in the art.  In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966).  In re Chapman, 357 F.2d 418, 148 USPQ 711 (CCPA 1966).
Here, the reference teaches a genus of compounds, inclusive of the claimed compounds, with antioxidant and anti-inflammatory properties.  Therefore, the reference provides the motivation to modify the exemplified compounds in order to obtain the claimed compounds, with the reasonable expectation that the compounds obtained would have antioxidant and anti-inflammatory properties.

In short and as discussed above in paragraphs 9 and 11, the reference teaches a genus of compounds, inclusive of the claimed compounds.  Therefore, the skilled artisan in the art at the time of the present invention would have been motivated to modify any of the exemplified compounds as taught by the reference, to obtain the claimed compounds, with the reasonable expectation that the compounds would have the same properties as the genus.
The showing by applicant of differences in the binding properties of the compounds is not surprising or unexpected.  Applicant has not provided any evidence on record that said difference in the binding properties results in difference in the biological properties of the compounds.
For these reasons, the rejection of claims 1, 2, 6, 14, 32, 34, 36, 48, 94, 98, 129, 135 and 144 under 35 USC 103 over Meyer et al. (WO 2011/130302) is maintained and claims 185 and 186 are rejected under 35 USC 103 as being unpatentable over Meyer et al. (WO 2011/130302).

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628